DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Regarding the objection of claims 22 and 23, Applicant has amended the claims and clarified the state of the claims. Thus, the claim objections have been withdrawn.
Claims 1,2,11,12,21 and 22 have been amended.
Claims 1-23 are pending.
Response to Arguments
Applicant’s arguments/remarks (see pages 10-13), filed 02, November 2020 with respect to the prior art rejections (s) of claim(s) 1-23 under 35 USC § 103 have been considered but are moot in view of new grounds of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,6-8,10-13,16-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Loladis et al. (US 10,447,683 B1), in view of Boldin (US 2018/0307812 A1), further in view of Salgueiro et al. (US 2018/0316555 A1).

Regarding claim 1, Loladis discloses a monitoring method based on Internet of Things, comprising (Loladis [Abstract] discloses techniques for provisioning device-specific credentials to an Internet of Things device that accesses a cloud-based IoT service): 
executing following steps through a fog computing terminal, comprising (Loladis, fig. 4, Col. 9, line 48 – Col. 10, line 40, discloses steps for provisioning an IoT device 400 which includes receiving a request, authenticate the validity of the request, fulfil the request by provisioning the IoT and reconnecting the device to a cloud computing platform 115):
 downloading an application packet from a cloud server (Loladis, Fig, 1 & Fig. 8, Col. 4, lines 10-16, a computing environment 100 including a cloud computing platform hosting an Internet of Things (IoT) service used to provision/downloading applications for IoT devices with device-specific credentials from a cloud server 800);
analyzing the application packet to obtain an exchange code and a profile (Loladis, Col. 8, lines 10-30, discloses an IoT device provisioning service 236 which identifies the group of an IoT based on a provisioning certificate/exchange code and a variety of attributes/functions of the IoT device specified in the profile. The provisioning service 236 may translate the attributes of the device profile into corresponding variables to be used in generating an IoT policy for the IoT device. The provisioning 
transmitting the exchange code to the cloud server (Loladis, Col. 8, lines 10-30, discloses an IoT device provisioning service 236 which identifies the group of an IoT based on a provisioning certificate/exchange code and a variety of attributes/functions of the IoT device specified in the profile. The provisioning service 236 may translate the attributes of the device profile into corresponding variables to be used in generating an IoT policy for the IoT device. The provisioning service 236 may send the request which includes provisioning certificate/exchange code, activation code and the generated policy to the certificate authority 238/cloud server),
setting at least one of a plurality of Internet of Things devices to at least one device group according to the profile and the available function recorded in the activation code (Loladis, Col. 8, lines 10-30, discloses an IoT device provisioning service 236 which identifies the group of an IoT based a provisioning certificate/activation code and a variety of attributes/functions of the IoT device specified in the profile. The provisioning service 236 may translate the attributes of the device profile into corresponding variables to be used in generating an IoT policy for the IoT device), and
receiving a plurality of sensor data from the device group according to the profile and the available function recorded in the activation code (Loladis, Col. 8, lines 10-30 & lines 60-67, discloses an IoT device provisioning service 236 which identifies the group of an IoT based on a provisioning certificate/activation code and a variety of 325 includes device credentials 326. The storage 330 includes libraries 332, a provisioning certificate 334, and a digital certificate 336. The application 322 may direct the sensors 310 to collect predetermined types of data. The application 322 may use libraries 332 to carry out functionalities generally provided by the IoT device 300, Col. Lines 60-67).
Loladis did not explicitly disclose downloading a general model from the clod server through the exchange code of the application packet and receiving an activation code corresponding to the exchange code from the cloud server, wherein the activation code records an available function; executing an incremental learning based on the sensor data and the general model to obtain an incrementally learning model and controlling the group through the incrementally learning model.
Boldin discloses downloading a general model from the cloud server through the exchange code of the application packet (Boldin Fig. 3, [0057], Boldin discloses an application package compiled and available on a cloud sever. Providing user with a download link and serial number or product key (obtaining an exchange code). In step 304, the application (general model) is downloaded to a local device through either the serial number or product key (exchange code)) and 
receiving an activation code corresponding to the exchange code from the cloud server (Boldin, Fig. 3 & 4 [0058] discloses that the user is given a download link and 
 wherein the activation code records an available function (Boldin [0013] discloses providing an activation file/activation code that indicates whether the software is activated and accessing the activation file and confirming that the software is activated when the software receives a request to perform the remote features/available function recorded in the activation code). 
Loladis and Boldin are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for downloading and activation of applications on client devices.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies of Boldin into the teachings of Loladis as doing such would prevent piracy of software by performing the restricted feature only when the software is confirmed to be activated and performing the unrestricted feature irrespective of whether the software is confirmed to be activated, Boldin, [Abstract].
Loladis and Boldin did not explicitly disclose executing an incremental learning based on the sensor data and the general model to obtain an incrementally learning model and controlling the group through the incrementally learning model.

Loladis, Boldin and Salgueiro are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for monitoring and controlling devices on a network.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies of Salgueiro into the teachings of Loladis and Boldin as doing such would provide a means of controlling a device group through the incrementally learning model, Salgueiro [0028-0035].

Regarding claim 2, Loladis, Boldin and Salgueiro disclose the monitoring method based on Internet of Things as claimed in claim 1, wherein after the step of downloading the application packet from the cloud server, the monitoring method further comprises: analyzing the application packet to obtain an Internet of Things application, a machine learning execution code (Salgueiro [0033] discloses that machine learning can also be applied after the profile and fog computing application have been applied, to provide real-time (During the execution of the machine learning code) configuration changes to IoT nodes, along with predictive maintenance to warn of impending sensor failures or calibration problems).
The motivation to combine is similar to that of claim 1.

Regarding claim 3, Loladis, Boldin and Salgueiro disclose the monitoring method based on Internet of Things as claimed in claim 2, wherein after the step of receiving the activation code corresponding to the exchange code from the cloud server, the monitoring method further comprises (Boldin, Fig. 3 & 4 [0058] discloses that the user is given a download link and serial number/activation code (or other login credentials) in step 404 from the cloud server, enabling them to download and install the software in step 406. The user then enters the serial number and/or other login credentials in step 408 and the visible user interface of the system pauses while the activation service compares the entered key information to allowable keys stored in the database in step 409):
downloading the general model from the cloud server through the Internet of Things application (Boldin Fig. 3, [0057], Boldin discloses an application package 
wherein the general model is a model trained by the cloud server in
advance (Salgueiro [0028] discloses node profiling process 248 may employ any number of machine learning techniques, to assess and profile data associated with various endpoint nodes/devices the network. In general, machine learning is concerned with the design and the development of techniques that receive empirical data as input (e.g., data associated with a given node/device in the network) and recognize complex patterns in the input data. For example, some machine learning techniques use an underlying model M, whose parameters are optimized for minimizing the cost function associated to M, given the input data[...] After this optimization/learning phase, experience prediction process 248 can use the model M to classify new data points, such as data associated with a sensor or actuator distributed in the network. Often, M is a statistical model, and the cost function is inversely proportional to the likelihood of M, given the input data).
	The motivation to combine is similar to that of claim 1.

Regarding claim 6, Loladis, Boldin and Salgueiro disclose the monitoring method based on Internet of Things as claimed in claim 2, further comprising:
setting at least one of the Internet of Things devices to the device group through the Internet of Things application based on the profile (Salgueiro [0060] In some 
The motivation to combine is similar to that of claim 1.

Regarding claim 7, Loladis, Boldin and Salgueiro disclose the monitoring method based on Internet of Things as claimed in claim 1, further comprising:
transmitting the incrementally learning model to at least one of the Internet of Things devices by the fog computing terminal after obtaining the incrementally learning model (Salgueiro [0028] discloses node profiling process 248 may employ any number of machine learning techniques, to assess and profile data associated with various endpoint nodes/devices the network. Machine learning is concerned with the design and the development of techniques that receive empirical data as input (e.g., data associated with a given node/device in the network) and recognize complex patterns in the input data. Some machine learning techniques use an underlying model M, whose parameters are optimized for minimizing the cost function associated to M, given the input data[...] After this optimization/learning phase, experience prediction process 248 can use the model M to classify new data points, such as data associated with a sensor or actuator distributed in the network. Often, M is a statistical model, and the cost function is inversely proportional to the likelihood of M, given the input data).


   	Regarding claim 8, Loladis, Boldin and Salgueiro disclose the monitoring method based on Internet of Things as claimed in claim 1, further comprising:
uploading the sensor data of at least one of the Internet of Things devices to the cloud server, such that the cloud server updates the general model (Loladis, Col. Lines 60-67, discloses a trusted platform module (TPM) 325, and a storage 330, each interconnected via a bus 317. The TPM 325 includes device credentials 326. The storage 330 includes libraries 332, a provisioning certificate 334, and a digital certificate 336. The application 322 may direct the sensors 310 to collect predetermined types of data. The application 322 may use libraries 332 to carry out functionalities generally provided by the IoT device 300). 
The motivation to combine is similar to that of claim 1.

   Regarding claim 10, Loladis, Boldin and Salgueiro disclose the monitoring method based on Internet of Things as claimed in claim 1, wherein the fog computing terminal comprises one or a plurality of edge devices, and each of the edge devices is determined to serve as at least one of a transaction node and a mining node based on a transaction volume, a computing capacity and storage capacity of each of the edge devices (Salgueiro, [0017], discloses fog nodes which can be arranged in a hierarchy of levels, where lower level fog nodes are closer to the IoT things, and higher level fog nodes are closer to the cloud. Fog nodes and fog systems can have the same or complementary capabilities, in various implementations. That is, each individual fog fog capabilities may be distributed across multiple fog nodes and systems, which may collaborate to help each other to provide the desired services. In other words, a fog system can include any number of virtualized services and/or data stores that are spread across the distributed fog nodes).
The motivation to combine is similar to that of claim 1.

Regarding claims 11-13,16-18 and 20, see similar rejections of claims 1-3,6-8 and 10, respectively, where the system is taught by the method. 
Regarding claim 21, see similar rejections of claim 1, where the terminal is taught by the method.

Regarding claim 22, Loladis, Boldin and Salgueiro disclose the fog computing terminal as claimed in claim 21, wherein the processor analyzes the application packet to obtain an Internet of Things application (Col. 8, lines 60-67, discloses a memory 320 which includes an application 322 and a messaging service 324. The application 322 may direct the sensors 310 to collect predetermined types of data. The application 322 may use libraries 332 to carry out functionalities generally provided by the IoT device 300),
a machine learning execution code (Salgueiro [0028-0035], discloses node profiling process 248, which may employ any number of machine learning techniques.  .[…] The learning process then operates by adjusting the parameters a,b,c (incremental learning) such that the number of misclassified points is minimal),

after obtaining the incrementally learning model, the processor transmits the incrementally learning model to at least one of the Internet of Things devices through the networking device (Salgueiro [0028-0035], discloses node profiling process 248 may employ any number of machine learning techniques, to assess and profile data associated with various endpoint nodes/devices the network. In general, machine learning is concerned with the design and the development of techniques that receive empirical data as input (e.g., data associated with a given node/device in the network) and recognize complex patterns in the input data.[…] The learning process then operates by adjusting the parameters a,b,c (incremental learning) such that the number of misclassified points is minimal. After this optimization/learning phase, experience prediction process 248 can use the model M to classify new data points, such as data associated with a sensor or actuator distributed in the network. Often, M is a statistical model, and the cost function is inversely proportional to the likelihood of M, given the input data).
The motivation to combine is similar to that of claim 1.

Claim(s) 4-5,9,14-15,19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Loladis et al. (US 10,447,683 B1), in view of Boldin (US 2018/0307812 A1), further in view of Salgueiro et al. (US 2018/0316555 A1), further view of Tran et al. (US 2018/0117446 A1).

Regarding claim 4, Loladis, Boldin and Salgueiro disclose the monitoring method based on Internet of Things as claimed in claim 2, wherein the fog computing terminal comprises a license server (Loladis, Col. 6, lines 52-59, discloses that the authorization service 239 may register the provisioning certificate/licenses associated with the device group (e.g., by storing the provisioning certificate/licenses in a location of 55 the IoT data store 123 associated with the user account). Further, the authorization service 239 may store the specified permissions in a device profile maintained on the IoT data store 123), and 
after the step of receiving the activation code corresponding to the exchange code from the cloud server (Loladis, Col. 8, lines 10-30, discloses an IoT device provisioning service 236 which identifies the group of an IoT based on a provisioning certificate/exchange code and a variety of attributes/functions of the IoT device specified in the profile. The provisioning service 236 may translate the attributes of the device profile into corresponding variables to be used in generating an IoT policy for the IoT device. The provisioning service 236 may send the request which includes provisioning certificate/exchange code, activation code and the generated policy to the certificate authority 238/cloud server),

Tran discloses the monitoring method further comprises (Tran, [0141], a method for accessing data, content, or application stored in a cloud storage, comprising: authorizing a first client device; receiving an authorization request from the first client device; generating an authorization key for accessing the cloud server and storing the key in a blockchain; providing the authorization key to the first client device; receiving the authorization key from an IOT device as a second client device working as an agent of the first client device; granting access to the second client device based on the authorization key; receiving a map of storage locations of cloud objects associated with an application or content, each storage location identified in a blockchain):
respectively storing the activation code to a firmware storage device and a blockchain database of the fog computing terminal through the license server  (Tran, [0141], a method for accessing data, content, or application stored in a cloud storage, comprising: authorizing a first client device; receiving an authorization request from the first client device; generating an authorization key for accessing the cloud server and storing the key in a blockchain; providing the authorization key to the first client device; receiving the authorization key from an IOT device as a second client device working as an agent of the first client device; granting access to the second client device based on the authorization key; receiving a map of storage locations of cloud objects associated with an application or content, each storage location identified in a blockchain).

Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies of Tran into the teachings of Hong, Loladis, Boldin and Salgueiro as doing such would provide an exchange codes used for communication between a cloud server and IOTs, Tran, [0141].

Regarding claim 5, Loladis, Boldin, Salgueiro and Tran disclose the monitoring method based on Internet of Things as claimed in claim 4, further comprising:
reading the activation code in the firmware storage device through the license server (Tran [0902] An IoT manufacturer deploys a smart contract that allows IoT devices to store the hash of the latest firmware update on the network. The devices either ship with the smart contract's address hard coded into the blockchain client, or the devices find out about it via a discovery service. The devices can then query the contract, find out about the new firmware, and request it by its hash via a distributed peer-to-peer filesystem such as IPFS. Assuming the devices are configured so as to share the binary they got, a device that joins the network long after the manufacturer has stopped participating in it, can still retrieve the firmware update and be assured that it is the right file. This all happens automatically, without any user interaction); 
reading the activation code in the blockchain database through the license server (Tran [0824; 0141] discloses other uses of the system include: Software licenses, so 
determining whether the activation code obtained from the firmware storage device is the same to the activation code obtained from the blockchain database (Tran [0902] An IoT manufacturer deploys a smart contract that allows IoT devices to store the hash of the latest firmware update on the network. The devices either ship with the smart contract's address hard coded into the blockchain client, or the devices find out about it via a discovery service. The devices can then query the contract, find out about the new firmware, and request it by its hash via a distributed peer-to-peer filesystem such as IPFS. Assuming the devices are configured so as to share the binary they got, a device that joins the network long after the manufacturer has stopped participating in it, can still retrieve the firmware update and be assured that it is the right file. This all happens automatically, without any user interaction) and
enabling a function of the Internet of Things application and setting an expiration date according to the activation code when the activation code obtained from the 
The motivation to combine is similar to that of claim 4. 

Regarding claim 9, Loladis, Boldin and Salgueiro disclose the monitoring method based on Internet of Things as claimed in claim 2, further comprising: but did not explicitly disclose after the cloud server receives the exchange code, the cloud server executing following steps, comprising: determining whether the exchange code is received for the first time; transmitting the activation code corresponding to the exchange code to the fog computing terminal when determining that the exchange code is received for the first time; not transmitting the activation code to the fog computing terminal when determining that the exchange code has ever been received before.
Tran discloses after the cloud server receives the exchange code, the cloud server executing following steps, comprising (Tran, [0141], a method for accessing data, 
determining whether the exchange code is received for the first time (Tran, [0141], Claim 1, a method for accessing data, content, or application stored in a cloud storage, comprising: authorizing a first client device; receiving an authorization request from the first client device; generating an authorization key for accessing the cloud server and storing the key in a blockchain; providing the authorization key to the first client device; receiving the authorization key from an IOT device as a second client device working as an agent of the first client device; granting access to the second client device based on the authorization key; receiving a map of storage locations of cloud objects associated with an application or content, each storage location identified in a blockchain);
transmitting the activation code corresponding to the exchange code to the fog computing terminal when determining that the exchange code is received for the first time (Tran, [0141], a method for accessing data, content, or application stored in a cloud storage, comprising: authorizing a first client device; receiving an authorization request 
not transmitting the activation code to the fog computing terminal when determining that the exchange code has ever been received before (Tran, [0410], discloses generating a first transfer record for recording a transfer of the asset to a new owner, wherein the transfer record comprises a double hash of a complete issue record for the asset and a public key of the new owner, wherein the transfer record is digitally signed by the owner signature; using a blockchain algorithm to generate a distributed consensus of ownership of the asset associated with the owner signature to validate the first transfer record; and if the first transfer record is validated, displaying the transfer record on the public ledger; and if the first transfer record is not validated, rejecting the transfer record.).
The motivation to combine is similar to that of claim 4.

Regarding claims 14-15 and 19, see similar rejections of claims 4-5 and 9, respectively, where the system is taught by the method. 

Regarding claim 23, Loladis, Boldin and Salgueiro disclose the fog computing terminal as claimed in claim 22, further comprising: but did not explicitly disclose a firmware storage device, coupled to the processor, wherein the storage device further comprises a license application and a blockchain database, after receiving the activation code corresponding to the exchange code from the cloud server, the processor respectively stores the activation code to the firmware storage device and the blockchain database through the license application, wherein before enabling the function of the Internet of Things application, the processor respectively reads the activation code in the firmware storage device and the activation code in the blockchain database through the license application, and determines whether the activation code obtained from the firmware storage device is the same to the activation code obtained from the blockchain database, when the activation code obtained from the firmware storage device is the same to the activation code obtained from the blockchain database, the processor enables the function of the Internet of Things application and sets an expiration date according to the activation code.
a firmware storage device (Tran [0902] discloses an IoT manufacturer deploys a smart contract that allows IoT devices to store the hash of the latest firmware update on the network. The devices either ship with the smart contract's address hard coded into the blockchain client, or the devices find out about it via a discovery service. The devices can then query the contract, find out about the new firmware, and request it by its hash via a distributed peer-to-peer filesystem such as IPFS), coupled to the processor, wherein the storage device further comprises a license application and a blockchain database (Tran [0902] discloses an IoT manufacturer deploys a smart 
after receiving the activation code corresponding to the exchange code from the cloud server (Tran, [0141], a method for accessing data, content, or application stored in a cloud storage, comprising: authorizing a first client device; receiving an authorization request from the first client device; generating an authorization key for accessing the cloud server and storing the key in a blockchain; providing the authorization key to the first client device; receiving the authorization key from an IOT device as a second client device working as an agent of the first client device; granting access to the second client device based on the authorization key; receiving a map of storage locations of cloud objects associated with an application or content, each storage location identified in a blockchain),
the processor respectively stores the activation code to the firmware storage device and the blockchain database through the license application (Trans [0930 - 0932; 0141] discloses techniques to establish and enforce IP contracts, licenses etc through smart contracts, [0930]. A  method for accessing data, content, or application stored in a cloud storage, comprising: authorizing a first client device; receiving an authorization request from the first client device; generating an authorization key for accessing the cloud server and storing the key in a blockchain; providing the authorization key to the first client device; receiving the authorization key from an IOT 
wherein before enabling the function of the Internet of Things application, the processor respectively reads the activation code in the firmware storage device and the activation code in the blockchain database through the license application (Tran [0902] discloses an IoT manufacturer deploys a smart contract that allows IoT devices to store the hash of the latest firmware update on the network. The devices either ship with the smart contract's address hard coded into the blockchain client, or the devices find out about it via a discovery service. The devices can then query the contract, find out about the new firmware, and request it by its hash via a distributed peer-to-peer filesystem such as IPFS), and 
determines whether the activation code obtained from the firmware storage device is the same to the activation code obtained from the blockchain database (Tran [0902] discloses an IoT manufacturer deploys a smart contract that allows IoT devices to store the hash of the latest firmware update on the network. The devices either ship with the smart contract's address hard coded into the blockchain client, or the devices find out about it via a discovery service. The devices can then query the contract, find out about the new firmware, and request it by its hash via a distributed peer-to-peer filesystem such as IPFS),
when the activation code obtained from the firmware storage device is the same to the activation code obtained from the blockchain database (Tran [0902] discloses an 
the processor enables the function of the Internet of Things application and sets an expiration date according to the activation code (Tran [0236; 0666] discloses techniques for tracking the lifecycle of devices, if the item as a used good, the transaction is also recorded to the blockchain, and eventually when the item is stripped for parts, the sale of the parts associated with the item is also recorded on the blockchain, thus effecting birth-to –end (expiration date) tracking of the item, [0236]. Tran further disclosed Time for performance of devices has expired, [0666]).
The motivation to combine is similar to that of claim 4. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673.  The examiner can normally be reached on 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D.F.D/Examiner, Art Unit 2443                                                                                                                                                                                                        

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443